Exhibit 99.1 UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE SECOND QUARTER ENDING JUNE 30, 2011 Pan American Silver Corp. Condensed Consolidated Statements of Financial Position (Unaudited in thousands of U.S. dollars) June 30, December 31, January 1, Assets Current assets Cash $ $ $ Short-term investments at fair value (Note 7) Trade and other receivables Income taxes receivable 87 Inventories (Note 8) Assets held for sale (Note 5) - - Derivative financial instruments - Prepaids and other current assets Non-current assets Mineral, Property, plant and equipment, net (Note 9) Long-term refundable tax, net Deferred tax assets Other assets (Note 10) Total Assets $ $ $ Liabilities Current liabilities Accounts payable and accrued liabilities (Note 11) $ $ $ Derivative financial instruments Provisions (Note 12) 32 1,389 - 3,450 - 4,948 Current income tax liabilities Non-current liabilities Provisions (Note 12) Deferred tax liabilities Share purchase warrants Other long-term liabilities (Note 13) Total Liabilities Equity Capital and reserves (Note 14) Issued capital Share option reserve Accumulated other comprehensive income Retained earnings Total Equity attributable to equity holders of the Company Non-controlling interest Total Equity Total Liabilities and Equity $ $ $ See accompanying notes to the unaudited condensed interim consolidated financial statements. APPROVED BY THE BOARD ON AUGUST 10, 2011 “signed” Ross Beaty, Director “signed” Geoff A. Burns, Director 2 Pan American Silver Corp. Condensed Consolidated Income Statements (Unaudited in thousands of U.S. dollars) Three months ended June 30, Six months ended June 30, Revenue (Note 17) $ Cost of sales (Note 15) Mine operating earnings General and administrative ) Exploration and project development ) Doubtful accounts provision - ) - ) Foreign exchange gains (losses) ) ) (Loss) gain on commodity and foreign currency contracts ) Gain on sale of assets Other income (expense) ) Earnings from operations Gain (loss) on derivatives (Note 14) ) ) Investment income 95 Interest and finance expense ) Earnings before taxes Income taxes (Note 18) Net earnings (loss) for the period $ $ ) $ $ Attributable to: Equity holders of the Company $ $ ) $ $ Non-controlling interest $ $ ) $ $ Earnings per share attributable to common shareholders (Note 16) Basic earnings per share $ $ ) $ $ Diluted earnings per share $ $ ) $ $ Weighted average shares outstanding (in 000’s) Basic Weighted average shares outstanding (in 000’s) Diluted Condensed Consolidated Statement of Comprehensive Income (Unaudited In thousands of U.S. dollars) Net earnings (loss) for the period $ $ ) $ $ Unrealized net gains (loss) on available for sale non-monetary securities (net of zero dollars tax) ) Reclassification adjustment for net loss included in earnings ) Total comprehensive income (loss) for the period $ $ ) $ $ Total comprehensive income (loss) attributable to: Equity holders of the Company $ $ ) $ $ Non-controlling interest $ $ ) $ $ See accompanying notes to the unaudited condensed interim consolidated financial statements. 3 Pan American Silver Corp. Condensed Consolidated Statements of Cash Flows (Unaudited in thousands of U.S. dollars) Three months ended June 30, Six months ended June 30, Cash flow from operating activities Net earnings before taxes $ Depreciation, depletion and amortization Accretion on closure and decommissioning provision Unrealized loss on foreign exchange Doubtful account provision - - Stock-based compensation expense Unrealized loss (gain) on commodity contracts 93 ) ) ) (Gain)/loss on derivatives ) ) Gain on sale of assets ) Operating cash flows before movements in working capital and income taxes paid Changes in assets and liabilities: Trade and other receivables ) ) ) Inventories ) Prepaid expenditures ) Accounts payable and accrued liabilities ) Provisions ) Cash generated from operations Income taxes paid ) Net cash generated from operating activities Cash flow from investing activities Payments for property, plant and equipment ) Net (purchases) of short term investments ) Proceeds from sale of property, plant and equipment Net refundable tax paid and other asset expenditures ) Net cash used in investing activities ) Cash flow from financing activities Proceeds from issue of equity shares 88 Net repayments from advances on metal shipments - 10 - ) Advances received for construction and equipment leases - - Dividends paid ) - ) ) Net contributions from non-controlling interests - - Net cash generated from (used in) financing activities 98 ) Net increase in cash Cash at the beginning of the period Effects of exchange rate changes on the balance of cash held in foreign currencies ) 23 Cash at the end of the period $ Supplemental Cash Flow Information Interest paid $
